Exhibit 10.40

 

From minutes of a meeting of the Board of Directors of

 

BJ Services Company held on March 22, 2001

 

Amendment of 1999 Employee Stock Purchase Plan to Reflect Stock Dividend

 

WHEREAS, the Board of Directors of the Company has previously reserved 3,000,000
shares of Common Stock for issuance pursuant to awards granted or to be granted
under the BJ Services Company 1999 Employee Stock Purchase Plan (the “Stock
Purchase Plan”); and

 

WHEREAS, the Stock Purchase Plan provides for the adjustment of the number of
shares subject to such plan in certain events, including events such as the
Stock Dividend;

 

NOW THEREFORE BE IT RESOLVED, that, effective as of the Stock Dividend Record
Date, the Board of Directors of the Company authorizes and approves a total of
6,000,000 shares of Common Stock for issuance pursuant to the Stock Purchase
Plan; and

 

RESOLVED FURTHER, that, effective as of the Stock Dividend Record Date, Section
4 of the Stock Purchase Plan is amended to provide as follows:

 

The first sentence of Section 4 is hereby deleted and replaced with:

 

“Subject to the provisions of paragraph 11 (relating to adjustment upon changes
in stock), the aggregate number of shares which may be sold pursuant to options
granted under the Plan shall not exceed 6,000,000 shares of the authorized $.10
par value common stock of the Company (“Stock”), which shares may be unissued
shares or required shares or shares bought on the market for purposes of the
Plan.”; and

 

RESOLVED FURTHER, that, effective as of the Stock Dividend Record Date, the
“option price”, as defined in the Stock Purchase Plan, shall be determined as
follows for the plan year beginning October 1, 2000: an amount equal to 85% of
(I) the fair market value per share of the Common Stock on the date of
exerciseor (ii) one-half of the fair market value per share of the Common Stock
on the date of Grant, whichever amount is lesser; and

 

RESOLVED FURTHER, that with respect to “options” currently outstanding to
purchase shares of Common Stock under the



--------------------------------------------------------------------------------

Stock Purchase Plan, the number of shares of Common Stock subject to each such
option shall be doubled, in order that there be two shares of Common Stock
subject to such option for each share of Common Stock subject to such option
immediately before the Stock Dividend.